El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Es esta la segunda moción que se presenta en este caso sobre desestimación de la apelación. La primera fné presen-tada en noviembre 2, 1914, la vista de la cnal se celebró en noviembre 9 y fné resuelta en noviembre 16, Belaval v. Todd, Alcalde de San Juan, 21 D. P. R., 441.
La primera moción se basó en la Regla 59 de esta corte y la corte resolvió que no había prueba de mala fe de parte del apelante ni tampoeo prueba suficiente de falta de dili-gencia, especialmente cuando la cuestión de tal falta de diligen-cia había sido sometida a la corte de distrito y resuelta contra lo alegado por el autor de la presente moción.
Algún tiempo después, a saber, el 20 de noviembre de 1914, el demandado en este caso presentó una solicitud para que se expidiera un auto de certiorari, la cnal fué vista ante *131la corte en diciembre 3, 1914, y resuelta con verdadera rapi-dez, teniendo en cuenta la importancia del caso, el 24 de diciembre de 1914. Belaval v. Córdova, Juez de Distrito, et al., 21 D. P. R., 537. Mientras el recurso de certiorari estaba pendiente en esta corte, en diciembre 12, 1914, el apelante alegó 'que había preparado y presentado a la Corte de Dis-trito de San Juan el récord de la apelación, pero que el secre-tario de esa corte no había podido certificar el récord a causa de haber sido remitidos los autos originales a esta corte por virtud del auto de certiorari. El apelante solicitó de la corte, por tanto, que se le concediera una prórroga de veinte días porque el término para presentar el récord estaba próximo a expirar. En diciembre 14, 1914, la corte dictó una orden por virtud de la cual el término para presentar la transcrip-ción fué prorrogado por veinte días, a contar de diciembre 18, 1914. Dicha orden fué notificada al Sr. Falcón abogado del apelante, y al Sr. Belaval, abogado del apelado, en diciem-bre 15, 1914.
En diciembre 26, 1914, eh apelado hizo su segunda moción para desestimar la apelación, expresando en la misma que en diciembre 24, 1914, esta corte había dictado resolución en el recurso de certiorari anulando la prórroga concedida al apelante por la Corte de Distrito de San Juan, para presen-tar la exposición del caso.
El motivo en que se basa la segunda moción solicitando la desestimaeióh de la apelación es el de que, como la expo-sición del caso había sido eliminada del récord, el caso de mandamus quedaba como si la exposición del caso no se hu-biera nunca presentado, y que, por tanto, el apelante estaba en el deber ele radicar la transcripción de autos dentro de los treinta días, a contar desde la fecha de la apelación, ci-tando la Begla 40 de esta corte y la-opinión en el caso de Ciuró v. Ciuró, 20 D. P. R., 38. El mandamiento de certio-rari anuló una orden de la Corte de Distrito de fSan Juan fechada en mayo 29, 1914. La expresada moción fué pre-.sentada en 26 de diciembre de 1914. El auto de certiorari *132que fué finalmente expedido por esta corte hubiera podido también haber sido concedido al apelado en cualquier tiempo a contar de la fecha en que se dictó dicha orden por la Corte de Distrito de San Juan, esto es, mayo 29, 1914. La regla 58 de esta corte dispone lo siguiente:
'“Si la copia de los autos no fuere presentada dentro del término prescrito, puede desestimarse la apelación al hacerse una moción en tal sentido, previa notificación de la misma. Si la copia de los autos ha sido presentada a la fecha en que se haga tal notificación, este hecho constituirá una contestación eficaz a la referida moción aún en el caso de que dicha copia no se hubiere presentado dentro del término prescrito. ’ ’
Esta regla, así como la regla 40 eu que descansa el ape-lado, fué adoptada como resultado del poder judicial con-ferido a esta corte, por la Ley Orgánica y por el Código de Enjuiciamiento Civil aprobado por la Asamblea Legislativa de Puerto Eico. Nada dispone el Código de Enjuiciamiento Civil ni ninguna otra ley acerca de cuándo deberá radicarse una apelación en esta corte en los, casos en que no exista expo-sición del caso ni pliego de excepciones. Las reglas 40 y 58 fueron simbas adoptadas en virtud del poder conferido a esta corte para regular los casos sobre los cuales ha adqui-rido jurisdicción por razón de una apelación de una corte de distrito, pero estas reglas no encierran todo el poder de la corte sobre las apelaciones una vez que la misma na adqui-rido jurisdicción. Con frecuencia hemos prorrogado el tér-mino para presentar la transcripción de autos, tanto antes como después de haber la Legislatura aprobado la Ley No. 70 de marzo 9, 1911, puesto que es completa' la facultad que tiene, esta corte en los casos sobre los cuales ha adquirido jurisdicción, y no. fué la intención de la Legislatura restrin-gir .esa facultad para. prorrogar por el hecho de expresar que la transcripción de autos deberá ser presentada en esta corte dentro de los treinta días después de aprobada la expo-sición del caso por el juez sentenciador. Asimismo hemos resuelto en. varios casos, que la regia .58' está aún en toda su *133fuerza y vigor. García v. The American Railroad Co. of Porto Rico, 17 D. P. R., 949; Hernández v. The American Railroad Co. of Porto Rico, 17 D. P. R., 1225; y Sucesores de José Martínez v. Tomás Dávila & Co., 17 D. P. R., 1008. Véase también. Parker v. Oller, 21 D. P. R., 448. Ahora bien, si esta corte puede adoptar una regla, como se ha resuelto que puede, que abarque casos en que la transcripción se ha radi-cado ya, a pesar de haber transcurrido más de treinta días después de haber expirado el término que determina la regla 40, tenemos también el mismo poder para prorrogar el tiempo para presentar., una transcripción antes de que una moción para desestimar sea presentada por el apelado.
En diciembre 12, 1914, el apelante, bajo la impresión erró-nea de que él disponía aún de unos días para presentar la transcripción, solicitó de esta corte-una prórroga para pre-sentar tal transcripción. Su impresión errónea se basaba en la acción de la Corte de Distrito de San Juan al pretender prorrogar el término. Sea como fuere, en la fecha en que el apelante presentó la referida moción sobre prórroga no había ninguna moción pendiente solicitando la desestimación de lá apelación y el certiorari no había sido aún resuelto. La moción sobre prórroga fué concedida a contar desde diciembre 18, habiendo expirado tab término en enero 7, 1915, En enero 6, 1915, la transcripción en este caso fué radicada en la corte. Aún cuando la transcripción fué archivada, como ha alegado el apelado, once días después de haberlo sido la moción sobre desestimación, sin embargo, la misma fué radicada dentro de los veinte días concedidos por esta corte. Ninguna solicitud se presentó a esta corte por el apelado para que se redujera el término o para que la corte recon-siderara su acción de diciembre 14. La orden prorrogando el término para presentar la transcripción quedó en vigor, y el récord, de acuerdo con los principios de un estricto pro-cedimiento y de acuerdo con nuestras reglas, debe conside-rarse como presentado dentro de término.
*134Pero considerando la naturaleza peculiar de este caso, y considerando también que la Corte de Distrito de San Juan y, aparentemente, todos los abogados tenían la idea de que una orden prorrogando el término para presentar un pliego de excepciones basta que las potas del taquígrafo fueran entregadas, era un perfecto y válido ejercicio de poder, hubié-ramos nosotros ejercitado nuestro poder discrecional per-mitiendo que esta apelación quedara en pie. El caso fue de lo más extraordinario. No solamente todos los abogados en general, sino también los abogados del apelado estaban bajo la misma impresión que la corte de distrito, porque, como liemos dicho, el certiorari que fué' finalmente expedido pudo haber sido obtenido en junio o julio de 1914, y ningún es-fuerzo se hizo por el apelado para solicitar el certiorari hasta noviembre 20, 1914. La primera moción presentada para desestimar la apelación no estaba basada en los fundamentos del certiordri, pues todos estaban confiados en la práctica de esperar las notas taquigráficas, que ha sido la seguida du-rante años.
El apelado en su alegato pretende censurar a la corte poí-no haber resuelto la primera moción en su favor. Insiste, en lenguaje quejoso, en que la mala fe del apelante se ha comprobado, pues éste insiste ahora en que el mandamus se declare sin efecto. Ea actitud y lenguaje del apelado son muy poco respetuosos, y no debe ser esa la conducta observada por las partes o abogados que comparecen únte esta corte. No solamente en la moción .original, sino tam-bién en la moción ahora pendiente ante la corte, el ápelado ha dejado de mostrar la mala fe del apelante, y ha dejado de probar la falta de diligencia de dich^» apelante. Por el contrario, el récord' demuestra que el apelado pudo haber buscado algunos meses antes el remedio finalmente obtenido por medio del certiorari. No estamos convencidos de que el apelado en ningún tiempo agotara los remedios de que dis-ponía, ya en esta corte o en la corte inferior. La misma soli-*135citad hecha en la petición de certiorari pudo haber sido hecha en la moción original, y tal moción pudo haber sido presen-tada a esta corte en los meses de junio o julio. El apelado pndo siempre haber sostenido, y croemos que con éxito, que la acción de la corte de distrito en su orden de mayo 29, 1914, era nula y sin valor. Los comentarios hechos por el apelado están por consiguiente, fuera de tono. Además, el apelado no solamente ataca al apelante sin las debidas pruebas y censura a la corte de una manera irrespetuosa, sino que los comentarios en cuestión no tienen nada que ver con el asunto ahora pendiente ante la corte, esto es, si la apelación debe o no desestimarse porque el récord, como alega el apelado, no fue presentado en tiempo.
Además de la moción del apelado, el apelante en- el acto de la vista hizo una moción oral para que se desestimara y archivara el caso por el fundamento de que el mandamus no tendría eficacia alguna. No entraremos a considerar tal cuestión porque ella envuelve realmente los méritos del caso. Hemos resuelto frecuentemente que el dejar de presentar una exposición del caso no impide que esta corte examine las ale-gaciones (pleadings). Los méritos de estas alegaciones pue-den ser considerados después de una vista de todo el caso, y las cuestiones envueltas en el mismo no pueden ser resuel-tas de .esta manera irregular y poco satisfactoria . , .
Las mociones del apelado y del apelante deben ser deses-timadas.

Desestimadas ambas mociones.

Jueces concurrentes: Sres. Asociados del Toro, Aldrey y Hutchison,
El Juez Presidente Sr. Hernández no formó parte del tribunal' en la vista de este caso.